DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
(a) the “fabric, the base layer disposed on a surface of the fabric, the conductive layer disposed in part of the fabric, the conductive layer being on a surface of the base layer, and the protective layer covering the conductive layer” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
(b) The “the multilayer body portion including the fabric, the base layer, and the protective layer is a portion not having the conductive layer, the portion being outside a region having the conductive layer” recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0347081 (hereafter Kurahashi).
Regarding claim 1, Kurahashi, at least as shown in figures 1-3, discloses a stretchable wire member comprising
a fabric (1); 
a base layer (considering upper or lower non-conductive portion 3) disposed on a surface of the fabric (see fig.3); 
a conductive layer (10) disposed in part of the fabric, the conductive layer being on a surface of the base layer; and a protective layer (considering the other non-conductive portion 3) covering the conductive layer.
Kurahashi is silent about wherein an elastic modulus E′3 of a multilayer body portion including the fabric, the base layer, and the protective layer ranges from 1 MPa to 6 MPa.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an elastic modulus E′3 of a multilayer body portion including the fabric, the base layer, and the protective layer ranges from 1 MPa to 6 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 2, Kurahashi does not disclose an elastic modulus E′4 of a multilayer body portion including the fabric, the base layer, the conductive layer, and the protective layer ranges from 3 MPa to 8 MPa; and a relation E′4>E′3 is satisfied.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an elastic modulus E′4 of a multilayer body portion including the fabric, the base layer, the conductive layer, and the protective layer ranges from 3 MPa to 8 MPa; and a relation E′4>E′3 is satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 3, Kurahashi discloses the multilayer body portion including the fabric, the base layer, and the protective layer is a portion not having the conductive layer, the portion being outside a region having the conductive layer.
	Regarding claims 4-8, Kurahashi does not disclose wherein an undulation length measured after the stretchable wire member is stretched 100% is less than or equal to 7% (claim 4); or wherein an undulation height measured after the stretchable wire member is stretched 100% is less than or equal to 7 mm (claim 5); or wherein the number of undulations counted, in a 50 mm pre-stretch length range, after 100% stretch is one or zero (claim 6); or wherein a frequency dependence represented by a difference (E′4−E′3) between a storage elastic modulus E′3 of the multilayer body portion including the fabric, the base layer, and the protective layer and a storage elastic modulus E′4, the storage elastic modulus E′3 and the storage elastic modulus E′4 being measured at a frequency of 0.1 Hz and a frequency of 28 Hz, respectively, is less than or equal to 0.6 MPa (claim 7); or wherein an elastic modulus E′1 of the base layer ranges from 1 MPa to 10 MPa; an elastic modulus E′2 of the conductive layer ranges from 2 MPa to 60 MPa; and a 100% stretch distortion of the stretchable wire member is less than or equal to 10% (claim 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an undulation length measured after the stretchable wire member is stretched 100% is less than or equal to 7% (claim 4); or an undulation height measured after the stretchable wire member is stretched 100% is less than or equal to 7 mm (claim 5); or the number of undulations counted, in a 50 mm pre-stretch length range, after 100% stretch is one or zero (claim 6); or a frequency dependence represented by a difference (E′4−E′3) between a storage elastic modulus E′3 of the multilayer body portion including the fabric, the base layer, and the protective layer and a storage elastic modulus E′4, the storage elastic modulus E′3 and the storage elastic modulus E′4 being measured at a frequency of 0.1 Hz and a frequency of 28 Hz, respectively, is less than or equal to 0.6 MPa (claim 7); or an elastic modulus E′1 of the base layer ranges from 1 MPa to 10 MPa; an elastic modulus E′2 of the conductive layer ranges from 2 MPa to 60 MPa; and a 100% stretch distortion of the stretchable wire member is less than or equal to 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 9, Kurahashi discloses the fabric is at least one knit that is made in plain stitch, rib stitch; and a longitudinal direction of the conductive layer is a course direction of the knit (par.49&65).
	Regarding claim 10, Kurahashi discloses wherein the fabric is a knit that is made in purl stitch or a textural variation thereof; and a longitudinal direction of the conductive layer is a wale direction of the knit (see figs. 1, 4-8).
	Regarding claim 11, Kurahashi discloses the fabric is at least one knit and a longitudinal direction of the conductive layer is a course direction of the knit, except 
the fabric is at least one knit that is made in tricot, denbigh stitch, vandyke stitch, cord stitch, or any one or combination of textural variations of the stitches.
Since a fabric is at least one knit that is made in tricot, denbigh stitch, vandyke stitch, cord stitch, or any one or combination of textural variations of the stitches is old and well known stitch pattern, the Examiner takes Official Notice that such patterns are well known in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to the fabric is at least one knit that is made in tricot, denbigh stitch, vandyke stitch, cord stitch, or any one or combination of textural variations of the stitches, since such stitch patterns are well known in the art.
Regarding claim 12, Kurahashi does not disclose the base layer extends outward more than 2 mm from an outer edge of the conductive layer.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the base layer extends outward more than 2 mm from an outer edge of the conductive layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847